Case 15-12224        Doc 56     Filed 01/28/19     Entered 01/28/19 16:28:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 12224
         Tanzella L. Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/06/2015.

         2) The plan was confirmed on 07/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/25/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/11/2015, 06/06/2016, 02/15/2017, 01/03/2018, 05/09/2018, 11/19/2018.

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-12224             Doc 56          Filed 01/28/19    Entered 01/28/19 16:28:45                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $10,440.01
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $10,440.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,882.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $433.68
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,315.68

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                           Unsecured            NA         661.46           661.46           0.00       0.00
 Ally Financial                           Secured        2,865.00       2,865.00         2,865.00      2,865.00     217.70
 Arnoldharris                             Unsecured         214.00           NA               NA            0.00       0.00
 Atlas Acquisitions LLC                   Unsecured           0.00        620.00           620.00           0.00       0.00
 BMO Harris Bank NA                       Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      3,000.00       2,958.62         2,958.62           0.00       0.00
 City Of Chicago Dept Of Revenue          Unsecured           0.00      2,734.27         2,734.27           0.00       0.00
 Comcast                                  Unsecured         250.00           NA               NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         619.76        718.65           718.65           0.00       0.00
 Department Of Education                  Unsecured     18,456.00     19,182.74        19,182.74            0.00       0.00
 Greentrust                               Unsecured         500.00           NA               NA            0.00       0.00
 Harvest Moon Loans                       Unsecured         587.00           NA               NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     73,352.95     80,565.90        80,565.90            0.00       0.00
 Internal Revenue Service                 Priority       6,567.27       7,133.10         7,133.10      3,041.63        0.00
 Internal Revenue Service                 Unsecured         747.00        681.57           681.57           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         653.15        653.15           653.15           0.00       0.00
 Peoples Energy Corp                      Unsecured      1,000.00       1,047.35         1,047.35           0.00       0.00
 Quantum3 Group                           Unsecured         500.00        500.39           500.39           0.00       0.00
 Quantum3 Group                           Unsecured         452.00        452.02           452.02           0.00       0.00
 Rush University Medical Center           Unsecured         200.00         80.22            80.22           0.00       0.00
 Sprint Corp                              Unsecured      1,581.49       1,581.49         1,581.49           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-12224        Doc 56      Filed 01/28/19     Entered 01/28/19 16:28:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,865.00          $2,865.00           $217.70
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $2,865.00          $2,865.00           $217.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $7,133.10          $3,041.63              $0.00
 TOTAL PRIORITY:                                          $7,133.10          $3,041.63              $0.00

 GENERAL UNSECURED PAYMENTS:                            $112,437.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,315.68
         Disbursements to Creditors                             $6,124.33

 TOTAL DISBURSEMENTS :                                                                     $10,440.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
